DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment After Final
Receipt is acknowledged of an amendment after final, filed 11 July 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 52-61 and 63-79 are pending for examination.
Claims 52-60 and 65-71 stand withdrawn with traverse.
Claims 1-51 and 62 are canceled.
Claims 61 and 72-75 are currently amended.
Specification and Drawings:
Amendments to the specification (abstract of the disclosure) have been submitted with the amendment filed 11 July 2022.
Amendments to the drawings have been submitted with the amendment filed 11 July 2022.
Drawings
The drawings were received on 11 July 2022.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Buff (applicant’s attorney) on 15 July 2022.
The application has been amended as follows: 
In the claims:
Cancel claims 52-60 and 65-71.
Claim 74, line 1, delete “process” and insert --system--.
Claim 75, line 1, delete “process” and insert --system--.
Claim 76, line 1, delete “process” and insert --system--.
Claim 76, line 2, delete “product” and insert --recycled material--.
Claim 77, line 1, delete “process” and insert --system--.
Claim 78, line 1, delete “process” and insert --system--.
Explanation for Examiner’s Amendment
The applicant authorized cancelation of the claims 52-60 and 65-71 directed to an invention non-elected with traverse in order to place the application in condition for allowance.
Claims 74-78 have been amended in order to correct editorial errors in the preamble of each claim as these dependent claims were amended to depend, directly or indirectly, from claim 73 which is directed to a system.
Claim 76 has been amended to correct an editorial error as “product” was changed to “recycled material” in claim 75 from which claim 76 depends.
Allowable Subject Matter
Claims 61, 63, 64 and 72-79 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 July 2022